           Case 1:21-cr-00270-JEB Document 5 Filed 04/19/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA    :
                            :
       v.                   : CASE NO. 21-cr-270-4 (JEB)
                            :
NOMAR FRANCISCO MEDINA DIAZ : Under Seal
also known as “Nomar”       :
       Defendant.           :



                           MOTION FOR TRANSPORT ORDER

       The United States of America, by and through the undersigned Assistant United States

Attorney, respectfully requests that this Court enter an Order directing the United States

Marshals Service to transport defendant Nomar Francisco Medina Diaz, also known as “Nomar”

(hereinafter MEDINA DIAZ) from the District of Puerto Rico to the District of Columbia for

further proceedings on the Indictment filed against him, charging the defendant with Conspiracy

to Distribute and Possess with Intent to Distribute Five Kilograms or More of Cocaine, in

violation of Title 21 U.S.C. Section 846. In support of its motion, the United States states as

follows:

       1. On April 15, 2021, the defendant, MEDINA DIAZ, was arrested in the District of

            Puerto Rico on an arrest warrant issued out of the United States District Court for

            the District of Columbia by Magistrate Judge Robin M. Meriweather, in connection

            with a Criminal Indictment charging the defendant with Conspiracy to Distribute and

            Possess with Intent to Distribute Five Kilograms or More of Cocaine, in violation of

            21 U.S.C. § 846.




                                               1
  Case 1:21-cr-00270-JEB Document 5 Filed 04/19/21 Page 2 of 3




2. The defendant made his initial appearance on April 16, 2021 in front of a Magistrate

   Judge in the District of Puerto Rico. At his initial appearance, the government made

   a motion to detain the defendant without bond pending trial pursuant to 18 U.S.C. §

   3142(f)(1)(A) and (C); which provide for detention in felony cases involving a

   serious risk of flight and a serious drug felony, respectively.

3. At a hearing before a magistrate judge in the District of Puerto Rico on April 19,

   2021, the presiding Magistrate Judge denied the government’s detention motion and

   released the Defendant pursuant to certain conditions.

4. An Assistant United States Attorney for the District of Puerto Rico orally moved to

   stay the defendant’s release pending an appeal by the government. The Magistrate

   Judge denied that request, and absent further action, the release will be effectuated at

   approximately 5:00 p.m. Puerto Rico time on April 19, 2021.

5. The United States filed with this Court an Emergency Motion to Review the Court’s

   Release Order on April 19, 2021.

6. In order to have counsel appointed to represent the defendant in the District of

   Columbia, to resolve the pending motion to review the release determination made

   by the Magistrate Judge in the District of Puerto Rico, and to conduct further

   proceedings in this matter, the defendant, who remains temporarily detained, needs

   to be transported to the District of Columbia by the United States Marshals Service.




                                        2
         Case 1:21-cr-00270-JEB Document 5 Filed 04/19/21 Page 3 of 3




       Accordingly, the United States moves this Court to issue an Order directing the United

States Marshals Service to transport the Defendant forthwith to the District of Columbia for

further proceedings.




                                    Respectfully submitted,

                                    CHANNING D. PHILLIPS
                                    ACTING UNITED STATES ATTORNEY
                                    D.C. Bar No. 415793


                                   By:              /s/
                                         Rachel Fletcher
                                         TX Bar No. 24078505
                                         Rachel.fletcher@usdoj.gov
                                         Anthony Scarpelli
                                         D.C. Bar No. 474711
                                         Anthony.Scarpelli@usdoj.gov
                                         Assistant United States Attorneys
                                         555 4th Street, N.W.
                                         Washington, D.C. 20530
                                         (202) 252-7093 (Fletcher)
                                         (202) 252-7707 (Scarpelli)




                                               3
